Name: Council Regulation ( EEC ) No 3890/91 of 18 December 1991 fixing catch possibilities for 1992 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention
 Type: Regulation
 Subject Matter: fisheries;  world organisations;  economic geography
 Date Published: nan

 Official Journal of the European Communities No L 367/ 6931 . 12 . 91 COUNCIL REGULATION (EEC) No 3890/ 91 of 18 December 1991 fixing catch possibilities for 1992 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas conservation efforts should be assessed on the basis of relevant scientific data so as to permit the implementation of conservation measures suited to the biological situation of stocks and their foreseeable development depending on the various options for exploiting them;Having regard to the Treaty establishing the European Economic Community, Whereas the present state of biological data as analysed by international scientific organizations and the conclusions which may be drawn therefrom should be taken as a basis for formulating choices regarding the management of stocks: Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ( 1 ), as amended by the Act of Accession of Spain and Portugal , and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the extent to which such stocks are fished by the fleets of the Member States should be viewed in the light of overall fishing activity and the contribution made hitherto by the Community towards their conservation should be taken into account ; Whereas, pursuant to Article 2 of Regulation (EEC) No 170 / 83 , it falls to the Council to prepare , in the light of the available scientific advice and, in particular, of the report drawn up by the Scientific and Technical Fisheries Committee, the conservation measures necessary to achieve the aims set out in Article 1 of the said Regulation; Whereas , in accordance with Article 3 of Regulation (EEC) JSfo 170 / 83 , it falls to the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made; Whereas the Community has signed the United Nations Convention on the Law of the Sea, which contains principles and rules relating to the conservation and management of the living resources of the sea; Whereas , in order to ensure effective management, theTACs available for the Community in 1992 should be fairly allocated among the Member States in accordance with Article 4 of the said Regulation; Whereas the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries , hereinafter referred to as the NAFO Convention, was approved by the Council in its Regulation (EEC) No 3179 /78 (2 ) and entered into force on 1 January 1979 ; Whereas the fishing; activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities (3 ), as amended by Regulation (EEC) No 3483 / 88 (4), and by Regulation (EEC) No 1956/88 of 9 June 1988 adopting provisions for the application of the scheme of joint international inspection adopted by the Northwest Atlantic Fisheries Organization (5), Whereas , in the framework of its wider international obligations, the Community participates in efforts to conserve fish stocks arising in international waters; 0) OJ No L 24, 27. 1 . 1983 , p. 1 . (2) OJ No L 378 , 31 . 12 . 1978 , p. 1 . (3 ) OJ No L 207, 29 . 7 . 1987, p. 1 . (4) OJ No L 306, 11 . 11 . 1988, p. 2 . (5 ) OJ No L 175 , 6 . 7 . 1988 , p. 1 . No L 367/70 Official Journal of the European Communities 31 . 12 . 91 HAS ADOPTED THIS REGULATION: Article 1 Catches in 1992 of the species set out in Annex I by vessels flying the flag of a Member State in the Regulatory Area as defined in Article 1 (2) of the NAFO Convention shall be limited , within the parts of the Regulatory Area referred to in that Annex, to the quotas set out therein . Article 2 In addition to complying with Articles 5 , 6 , 7 and 8 of Regulation (EEC) No 2241 / 87, skippers shall enter in the log-book the information listed in Annex II . following the entry into force of this Regulation . This information shall include: (a) name of vessel ; (b ) official registration number of the vessel assigned by the competent national authorities ; (c) home port of the vessel ; (d) name of owner or charterer of the vessel ; (e) a declaration that the master has been provided with a copy of the regulations in force in the Regulatory Area; (f) the principal target species of the vessel while fishing within the Regulatory Area ; (g) the sub-areas where the vessel will be expected to fish . Article 4 This Regulation shall enter into force on 1 January 1992. It shall apply until 31 December 1992 . In complying with Article 9 of that Regulation , Member States shall also inform the Commission of catches of species not subject to quota . Article 3 Member States shall inform the Commission of all vessels flying their flag which intend to engage in fishing or in the processing of sea-fish in the area referred to in Article 1 at least 30 days before the intended commencement of such activity or, as the case may be, not later than the 20th day This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 18 December 1991 . For the Council The President P. BUKMAN Official Journal of the European Communities No L 367/ 7131 . 12 . 91 ANNEX I Stock Member State 1992 quota (tonnes) Species Geographical region Zone Cod North-west Atlantic NAFO 2 J - 3 KL Belgium Denmark Germany 6 791 \ Greece Spain 7 067 I France 1 110 Ireland Italy Luxembourg Netherlands Portugal 11035 l United Kingdom 297 Available for Member States EEC total 26 300 Cod North-west Atlantic NAFO 3 M Belgium \ \ Denmark \ \ Germany 605 \ I ||Greece Il\ Spain 1 855 I IIFrance 260 ll\\Ireland IIIIItaly III Luxembourg I ll Netherlands Il Portugal 2 540 III United Kingdom 1205 \ Available for Member States EEC total 6 465 Cod North-west Atlantic NAFO 3 NO Belgium Denmark I l Germany 10 Greece l Spain 4155 France 66 Ireland Italy Luxembourg \ Netherlands l Portugal 780 United Kingdom 5 Available for Member States EEC total 5 016 No L 367 /72 31 . 12 . 91Official Journal of the European Communities Stock Member State 1992 quota (tonnes) Species Geographical region Zone Atlantic redfish North-west Atlantic NAFO 3 M Belgium Denmark Germany Greece Spain Fiance Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 6 665 Atlantic redfish North-west Atlantic NAFO 3 LN Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 6 000 American plaice North-west Atlantic NAFO 3 M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal U nited Kingdom Available for Member States EEC total 350 31 . 12 . 91 Official Journal of the European Communities No L 367/73 Stock Member State 1992 quota (tonnes) Species Geographical region Zone American plaice North-west Atlantic NAFO 3 LNO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 328 Yellow tail flounder North-west Atlantic NAFO 3 LNO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 140 Witch flounder North-west Atlantic NAFO 3 NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 1 000 31 . 12. 91No L 367 /74 Official Journal of the European Communities Stock -* Member State 1992 quota (tonnes)Species Geographical region Zone Capelin North-west Atlantic NAFO 3 NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States " EEC total 750 Squid North-west Atlantic NAFO subzones .3 + 4 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 15 000 31 . 12 . 91 Official Journal of the European Communities No L 367/75 ANNEX II Items of information to appear in the log-book Information Code Vessel name 01 Vessel nationality 02 Vessel registration number 03 Registration port 04 Type of gear used (daily) 10 Type of gear 2 0 ) Date: I  day 20  month 21  year 22 Position: II  latitude 31  longitude 32  statistical area 33 Number of hauls during the 24-hour period (2 ) 40 Number of hours gear-fished during the 24-hour period (2) 41 Species names 2 0 ) Daily catch of each species (tonnes live-weight) 50 Daily catch of each species for human consumption in the form of fish 61 Daily catch of each species for reduction 62 Daily discard of each species 63 Place(s) of transhipment 70 Date(s) of transhipment 71 Master's signature 80 (') Codes to be completed by one of the items of information given in the second part of this Annex. ( 2) When two or more types of gear are used in the same 24-hour period , records should be separate for the different types. Standard FAO abbreviations for main species Abbreviation Species Abbreviation Species ALE Alewife MEN Atlantic menhaden ARG Atlantic argentine MIX Mixed species BUT Atlantic butterfish MOL Molluscs CAP Capelin PEL Pelagic fish (not specified) CAT Wolffish ( = catfish) PLA American plaice COD Atlantic cod POK Pollock ( = saithe) CRA Crabs RED Atlantic redfish CRU Crustaceans RNG Roundnose grenadier DOG Dogfish SAL Atlantic salmon FLW Winter flounder SAU Atlantic saury FLX Flatfish (not specified) SCA Sea scallops GHL Greenland halibut SHA Sharks GRC Greenland cod SHR Shrimps GRO Groundfish (not specified) SKA Skate (not specified) HAD Haddock SQU Squid HAL Atlantic halibut SWO Swordfish HER Atlantic herring SWX Seaweed HKR Red hake TUN Tuna HKS Silver hake URC American sea urchin HKW White hake USK Cusk ( = tusk) INV Shellfish (not specified) VFF Finfish (not specified) LOB Northern lobster WIT Witch flounder MAC Atlantic mackerel YEL Yellowtail flounder No L 367/ 76 Official Journal of the European Communities 31 . 12. 91 Standard FAO abbreviations for gear Abbreviations Gear OTB Bottom otter trawl (side or stern not specified) OTB 1 Bottom otter trawl (side) OTB 2 Bottom otter trawl (stern) OTM Midwater otter trawl (side or stern not specified) OTM 1 Midwater otter trawl (side) OTM 2 Midwater otter trawl (stern) PTB Bottom pair trawl (two boats) PTM Midwater pair trawl (two boats)  Shrimp trawl (now included in bottom otter trawl categories) SDN Danish seines SSC Scottish seines SPR Pair seine (two boats) SB Beach seines PS Purse seines GN Gillnets (not specified) GNS Gillnets ( set ) GND Gillnets (drift) LL Longlines ( set or drift not specified) LLS Longlines ( set) LLD Longlines (drift) LHP Handlines and pole-lines LHM Handlines and pole-lines (mechanized) LTL Troll lines FIX Traps (not specified) FPN Uncovered pound nets FPO Covered pots and fyke nets FWR Barriers , fences , weirs, etc. DRB Boat dredges DRH - Hand dredges (e.g. rakes and tongs) HAR Harpoons MIS Miscellaneous gear NK Gear not known